State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 80
 The People &c.,
         Respondent,
      v.
 Tramel Cuencas,
         Appellant.




 Yvonne Shivers, for appellant.
 Sholom J. Twersky, for respondent.




 Reargument ordered for a future Court session. Acting Chief Judge Cannataro and Judges
 Rivera, Garcia, Wilson, Singas and Troutman concur.

 Decided October 25, 2022